 NEW YORK TYPOGRAPHICAL UNION NO. 6New York Typographical Union No. 6, InternationalTypographical Union, AFL-CIO and New YorkNews, Inc. and Local Union No. 3, Internation-al Brotherhood of Electrical Workers, AFL-CIO. Case 2-CD-612September 30, 1980DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELI1OThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by New York News, Inc., hereincalled the Employer, alleging that New York Ty-pographical Union No. 6, International Typo-graphical Union, AFL-CIO, herein called Typo-graphical Union, violated Section 8(b)(4)(D) of theAct by engaging in certain proscribed activity withan object of forcing or requiring the Employer toassign certain work to its members rather than toemployees represented by Local Union No. 3, In-ternational Brotherhood of Electrical Workers,AFL-CIO, herein called Local 3.Pursuant to notice, a hearing was held beforeHearing Officer Paul Rickard on July I and 15,1980. All parties appeared' and were afforded fullopportunity to be heard, to examine and cross-ex-amine witnesses, and to adduce evidence bearingon the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:1. THE BUSINESS OF THE EMPI.OYERThe record shows that the Employer, a NewYork corporation with its principal place of busi-ness in New York City, is engaged in the publica-tion of the New York News, a daily and Sundaynewspaper of general circulation.During the past year, in the course and conductof its business operations, the Employer derivedgross revenues in excess of $200,000 and purchasedI Counsel for Local 3 appeared "specially" where he argued the"threshold question" of hether or not the Board has jurisdiction in thedispute, stated that he was not appearing "with respect to the merits ofwho is entitled to perform the work," submitted a decision rendered byan impartial umpire under the AFL-CIO Internal Disputes Plan favoringLocal 3, and then left the hearing252 NLRB No. 90goods and supplies valued in excess of $50,000 di-rectly from sources outside the State of New York.Accordingly, we find that the Employer is engagedin commerce within the meaning of Section 2(6)and (7) of the Act and that it will effectuate thepurposes of the Act to assert jurisdiction herein.2II. THE I.ABOR ORGANIZATIONS INVOLVEDThe record shows that New York TypographicalUnion No. 6, International Typographical Union,AFL-CIO, and Local Union No. 3, InternationalBrotherhood of Electrical Workers, AFL-CIO,exist for the purpose of dealing with various em-ployers with respect to wages, hours, and otherterms and conditions of employment. We find,therefore, that New York Typographical UnionNo. 6, International Typographical Union, AFL-CIO, and Local Union No. 3, International Broth-erhood of Electrical Workers, AFL-CIO, are labororganizations within the meaning of Section 2(5) ofthe Act.III. THE DISPUTEA. Background and Facts of the DisputeIn 1956 the Employer began to automate certainfacets of its printing process and to introducemodern technology into the composing room func-tions. The Electronic Publishing System was com-pleted in January 1979, and its maintenance andservice was assigned to members of the Typo-graphical Union.On November 2, 1979, Local 3 protested this as-signment to the Employer, and, on December 12,1979, requested arbitration of the jurisdiction of thework. On January 10, 1980, the TypographicalUnion informed the Employer that it would takewhatever action proved necessary to protect its jobjurisdiction. On January 14, 1980, the Employer in-formed the Typographical Union of Local 3's arbi-tration request, and invited it to participate. OnJanuary 18, 1980, Bertram Powers, president ofTypographical Union Local 6, informed the Em-ployer by letter that Local 6 would not participatein any arbitration, and threatened to take strikeaction to protect its work jurisdiction.The Employer thereafter filed the charge in thisproceeding.B. The Work in DisputeThe work in dispute involves the service, main-tenance, and repair of the equipment comprisingthe Electronic Publishing System, located in the2 N i rA .\Yo r spape r Printing Premani Union .No 2 .\ew };'or.Yn .tlm.), 249 NI.RH I284 I( l98ti553 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsixth floor composing room and the seventh flooreditorial department of the Employer's facility lo-cated at 220 East 42d Street, New York, NewYork.C. The Contentions of the PartiesThe Employer contends that there is reasonablecause to believe that the Typographical Union vio-lated Section 8(b)(4)(D) of the Act, and that thedispute is properly before the Board, and furthercontends that the work in dispute should be award-ed to employees represented by the TypographicalUnion who presently are assigned to perform thedisputed work based on their skills and training,the Typographical Union's contractual jurisdiction,economy and efficiency of operations, job impact,and the Employer's preference and assignment.The position of the Typograhical Union is basicallyconsistent with that taken by the Employer.The position of Local 3 is that the Board doesnot have jurisdiction of this matter because (1) nogenuine 8(b)(4)(D)(ii) threat occurred, and (2) theparties have agreed upon other methods for a vol-untary adjustment.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.It is clear that the Typographical Union threat-ened economic action, both orally and by letter, in-cluding a strike, to protect its claim to the mainte-nance, service, and repair of the Electronic Pub-lishing System, and refused to participate in the ar-bitration of the dispute. There is no evidence in therecord to support Local 3's assertion that thisthreat was anything but genuine. Under settledBoard policy, reasonable cause to believe that aviolation of Section 8(b)(4)(D) has occurred existseven if a labor organization which represents em-ployees who are assigned the disputed work putsimproper pressure upon an employer to continuesuch assignment.3At the hearing, Local 3 sought to introduce adecision of an AFL-CIO umpire dated June 26,1980, rendered under the AFL-CIO Internal Dis-putes Plan to which both Unions are bound and inwhich he determined that the acts of the Interna-tional Typographical Union with respect to the"electrical maintenance, installation, and repair: Sreoryperv and Elctrotypers LUnion,. Denver Local 13 (The Den ,rrPosti, 246 NI.RB N No 117 (1979)work on the Mergenthaler electronic equipment atthe New York News" constitute violations of arti-cle 20 (new AFL-CIO constitution), section 3. Thedocument was rejected at the hearing because itwas not properly authenticated. Local 3, in itsbrief, urges that the Board take judicial notice ofthe document's authenticity. We find it unnecessaryto rule upon this request since there is no evidencethat the Employer agreed to submit disputes to theInternal Disputes Plan, and neither the Employernor Typographical Union Local 6 participated inthat proceeding. Additionally, the impartial um-pire's award was not decided on the criteria onwhich we rely in 10(k) proceedings. InternationalAlliance of Theatrical Stage Employees and MovingPicture Machine Operators of the United States andCanada (Metromedia, Inc.), 225 NLRB 785, 788(1976).Based on the foregoing, and the record as awhole, we find that the parties have not agreedupon a method for the voluntary adjustment of thedispute and that there is reasonable cause to believethat an object of the action of the TypographicalUnion was to force the Employer to continue toassign the disputed work to employees representedby the Typographical Union, and that a violationof Section 8(b)(4)(D) has occurred.Accordingly, we find that the dispute is properlybefore the Board for determination under Section10(k) of the Act and, therefore, we hereby denyLocal 3's motion to dismiss the instant proceeding.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the disputed workafter giving due consideration to relevant factors.4The Board has held that its determination in a ju-risdictional dispute is an act of judgment based oncommonsense and experience reached by balancingthose factors involved in a particular case.5The following factors are relevant in making thedetermination of the dispute before us:1. Skills and trainingThe record reveals that the employees represent-ed by theTypographical Union have performed thiswork since January 1979. Since 1954 they havebeen doing composing room functions, and havebeen doing electronic maintenance work, includingphotocomposition and producing newspapers byphotographic and electronic methods since 1956.4 N.L.R.B. v. Radio & lileion Broadcast Engineers Union, Local1212, International Brotherhood o Electrical orkers, AFL-CIO Colum-hia roadcaiing System), 364 U S. 573 (1961)Intelrntionioal Association of Machi,is. L.odge No. 1743. AFL-CIO i.A. Jlone (Contiruction (Companv)i. 135 NLRB 1402 (19t2).554 NEW YORK TYI'OGRAPIllCAL UNION NO. 6They have been trained both within and withoutthe Employer's facility in the operation of theElectronic Publishing System, and have undergonespecial training in maintenance and servicing of thesystem. Local 3 contends that the employees it rep-resents possess the requisite skills necessary to per-form the work involved, but presented no evidencein support of its claim. We find that the factor ofskill favors an award of the work in dispute to em-ployees represented by the Typographical Union.2. Collective-bargaining agreementsNeither of the Unions involved herein has beencertified by the Board as the collective-bargainingrepresentative for a unit of the Employer's employ-ees. Consequently, Board certifications are not afactor in resolving this dispute. The Employer cur-rently has collective-bargaining agreements withboth the Typographical Union and Local 3. TheEmployer has set forth the pertinent section of itscontract with Local 3 which describes the Union'sjurisdiction as including "the work of or work nec-essary to or connected with maintenance, servicing,or repairing, relocation, extension or repairs or sub-stitution of our addition to electrical and electronicwiring apparatus or equipment." The Typographi-cal Union's contract covers "composing roomwork, all phototypesetting machines (and comput-ers)-when the computer is performing composingroom work-and maintenance of all of the forego-ing equipment and devices." Neither contractclearly covers all of the work in dispute, and bothpresent equally legitimate claims to maintenanceand servicing of the Employer's electronic equip-ment. Accordingly, we find that the factor of col-lective-bargaining contracts does not favor an as-signment to the employees in either unit over theother.3. Economy and efficiency of operation andjob impactThe record shows that employees represented bythe Typographical Union have operated as well asmaintained and serviced the system since it was in-stalled pursuant to their special training for theseduties and that they are employed in the same loca-tion and have had the experience of working to-gether as a team. Inasmuch as these employeeshave composing skills and experience, they have anobvious advantage in ability to diagnose malfunc-tions in the equipment. Should such work jurisdic-tion be transferred to employees now fully em-ployed who are represented by Local 3, it wouldrequire the hiring of at least 28 to 30 additional em-ployees, with a training period of 12 to 18 months.The Employer's general foreman of the composingroom testified, without contradiction, that there areno employees represented by Local 3 with suffi-cient background and training to presently handlethis work. The record further shows that the hiringof additional employees would result in the under-utilization of employees represented by the Typo-graphical Union because those employees have life-time job guarantees arising from the installation ofthe electronic equipment.Accordingly, we find that the factors of econo-my, efficiency of operation, and job impact favorsan award of the work in dispute to the employeesrepresented by the Typographical Union.4. Employer assignment and preferenceThe Employer has assigned the work in disputeto its employees represented by the TypographicalUnion and prefers that assignment. This factorfavors an award of the work to those employees.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors, we conclude thatemployees who are represented by New York Ty-pographical Union No. 6, International Typo-graphical Union, AFL-CIO, are entitled to per-form the work in dispute based on their superiorskills and training, economy and efficiency of oper-ation, job impact, and employer preference and as-signment. In making this determination, we areawarding the work in dispute to employees whoare represented by New York TypographicalUnion No. 6, International Typographical Union,AFL-CIO, but not to that Union or its members.This determination is limited to the particular con-troversy which gave rise to this dispute.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing facts and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:Employees of New York News, Inc., who arecurrently represented by New York TypographicalUnion No. 6, International Typographical Union,AFLCIO, are entitled to perform the maintenance,servicing, and repairing of the equipment compris-ing the Electronic Publishing System located in thesixth floor composing room and the seventh flooreditorial department of the Employer's facility lo-cated at 220 East 42d Street, New York. NewYork.555